DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
CONTINUING DATA
This application is a 371 of PCT/EP2018/076894 10/03/2018
FOREIGN APPLICATIONS
EP 17197416.5 10/19/2017
	This office action is in response to Applicant’s amendment submitted March 2, 2021 and supplemental amendment submitted March 12, 2021.  Claims 1-9, 11-21, and 23 are pending.
	The objection to claims 8 and 18 is withdrawn.
	The rejection of claims 1-7, 9, 11-21, and 23 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph is withdrawn in view of Applicant’s amendment to delete predrugs and metabolites.
	The rejection of claim(s) 12-15 and 18 under 35 U.S.C. 102(a)(1) as being anticipated by De Clercq is withdrawn because De Clercq does not teach the method of treatment required by the amended claims.
The rejection of claim(s) 21 under 35 U.S.C. 102(a)(1) as being anticipated by Schram is withdrawn because Schram does not teach the method of treatment required by the amended claims.

The rejection of claim(s) 21 and 23 under 35 U.S.C. 102(a)(1) as being anticipated by Naus is withdrawn because Naus does not teach the method of treatment required by the amended claims.

Reasons for Allowance
Applicant's amendment as discussed above is sufficient to remove all rejections made in the prior office action and to place the application in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAYLA D BERRY whose telephone number is (571)272-9572.  The examiner can normally be reached on 9:00-5:00 CST, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAYLA D BERRY/             Primary Examiner, Art Unit 1623